Citation Nr: 0027749	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The exact periods of the veteran's service are unclear from 
the record, but it appears from the veteran's service medical 
records and records received from the National Personnel 
Records Center that he had active service in the United 
States military from December 1942 to July 1946, apparently 
followed by membership in the United States Air Force 
Reserves until April 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant testified at a hearing before 
a local hearing officer at the Philadelphia, Pennsylvania RO 
in August 1996.

In August 1997 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) of the Department of 
Veterans Affairs.  A response was received in November 1997 
and a copy was sent to the appellant and her representative 
on December 1, 1997 and they were notified that they had 60 
days from the date of that letter to respond to the VHA 
opinion.  A vague waiver was received from the appellant in 
December 1997 and an Informal Hearing Presentation dated in 
December 1997 from the appellant's representative is also of 
record.  The case was held by the Board for the full 60 days 
to ensure there was no further response to the VHA opinion 
from the appellant or her representative.

In a March 30, 1998, decision, the Board denied the claim.  

The veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court).  By a Memorandum dated in June 
2000, the Court vacated the Board's March 1998 decision and 
remanded the case to the Board for readjudication, holding 
that the VA failed to failed to carry out its heightened duty 
to assist to attempt to ensure that all available service 
medical records (including any from the veteran's reserve 
service) have been obtained where, as in this case, there is 
evidence that service medical records are missing from the 
record.

It was pointed out that the Board decision also did not 
provide an adequate statement of reasons or bases in view of 
the heightened duty to provide such a statement in a case 
where there is evidence that service medical records are 
missing from the record.  The Court stated further that the 
Board failed to discuss -- or even to reference -- the 
benefit-of-the-doubt rule.


REMAND

While the Board notes that some service medical records from 
the veteran's period of active duty between December 1942 to 
July 1946 are of record, the RO should conduct another search 
for additional service medical records.  

The Board notes further that the veteran had unverified 
service in the U. S. Army Air Corps/Air Force Reserves 
subsequent to discharge in July 1946.  However, the record 
does not include any medical records from the veteran's 
period of service in the Reserves.  Therefore, the RO should 
verify all additional periods of service of the veteran and 
attempt to procure related service medical records.  In 
addition, it is unclear from the record whether the appellant 
has additional service medical records from the veteran's 
service in her possession that are not currently of record.  
Thr RO should contact the appellant and provide her an 
opportunity to submit copies of additional service medical 
records and other military documents not currently of record.  

The appellant testified, at a hearing before a hearing 
officer at the RO in August 1996, that she met the veteran in 
December 1977 and that he was taking a considerable amount of 
anti-hypertensive medication at the time.  She also stated 
that the veteran told her that he had hypertension since he 
was a pilot in service.  The appellant also stated that she 
would attempt to locate medical records from physicians and 
pharmacists who treated the veteran for hypertension.  The 
appellant should be provided another opportunity to submit 
any medical records of the veteran that she may have 
obtained, particularly any records from the 1940's to 1981.  

Also at her hearing, the appellant noted that a private 
hospital discharge summary dated in February 1994, dictated 
by Sharon Nichols, D.O., which indicated a past medical 
history of "hypertension for 20 years" was changed by Louis 
Papa, D.O., to "hypertension since age 20," in November 
1994, subsequent to the veteran's death.  She stated that the 
veteran told Dr. Nichols that he had hypertension "from my 
20's" but the physician entered "hypertension for 20 
years" by mistake.  She stated that she notified Dr. Papa 
and he corrected the entry.  The RO should obtain additional 
information regarding this entry from Dr. Papa.  

In a letter dated in August 1996, Joseph M. Pitone, M.D., 
opined that the veteran's inservice blood pressure of 148/90 
was evidence of his predisposition to be hypertensive in 
1946.  In addition, he stated that it was quite likely that 
the veteran was hypertensive for a long period of time before 
1981 and that the earliest evidence of the veteran's abnormal 
blood pressure was the elevated blood pressure reading in 
1946.  The RO should obtain further clarification of this 
opinion.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty for 
training, or inactive duty training, 
performed by the veteran subsequent to 
July 1946.  The type of service and dates 
of such service must be set out 
separately.  The veteran's personnel 
records, unit assignments, and morning 
reports should be requested for all 
periods of active duty, inactive duty 
training and active duty for training.

2.  The RO should determine the 
custodian, such as the National Personnel 
Records Center or the veteran's reserve 
unit, of the veteran's service medical 
records associated with all service 
verified by the information obtained 
through paragraph 1 and request any 
records available.  The RO should again 
request the veteran's service medical 
records from his service between December 
1942 to July 1946 from the service 
department.  The RO should document all 
efforts undertaken to obtain the 
veteran's service medical records, 
including any search which yields 
negative results.  

3.  The RO should contact the appellant 
and request that she identify all sources 
of medical treatment received by the 
veteran from 1946 to 1981 for 
hypertension, and that she furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
not currently of record, should then be 
requested and associated with the claims 
folder.  She should also be provided an 
opportunity to submit additional service 
medical records of the veteran which may 
be in her possession that are not 
currently of record.  

4.  The RO should contact Dr. Nichols and 
request any information she may have 
regarding what the veteran told her about 
his history of hypertension.  The RO 
should contact Dr. Papa and request a 
statement explaining the basis upon which 
he changed the past medical history 
section on the private hospital discharge 
summary dictated by Dr. Nichols, dated in 
February 1994, from a history of 
"hypertension for 20 years" to 
"hypertension since age 20," in 
November 1994.  He should be requested to 
include any clinical records that he 
relied upon when he changed the entry.  
Both Dr. Papa and Dr. Nichols should be 
asked to provide copies of any treatment 
records in their possession pertaining to 
the veteran which have not been furnished 
to VA.

5.  The RO should contact Dr. Pitone and 
request additional information regarding 
his opinion that the earliest evidence of 
the veteran's abnormal blood pressure was 
the blood pressure reading in 1946.  He 
should be requested to include any 
clinical records or medical treatises 
that he relied upon in arriving at his 
opinion.  

6.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death.  If the action taken is 
adverse to the appellant, she and her 
attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
and her attorney should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



